



Exhibit 10.1












SEPARATION AGREEMENT
This Separation Agreement (this “Agreement”) is entered into by and among Tyler
Best (“Executive”), Hertz Global Holdings, Inc. (“Holdings”) and The Hertz
Corporation (together with their subsidiaries and divisions, “Hertz,” the
“Company” or the “Companies”), on May 6, 2018. Reference is made to the Hertz
Global Holdings, Inc. Severance Plan for Senior Executives, as amended (the
“Severance Plan”), and all capitalized terms used in this Agreement and not
otherwise defined herein are as defined in the Severance Plan.
In consideration of the mutual promises, covenants and agreements in this
Agreement, which Executive and the Companies agree constitute good and valuable
consideration, the parties stipulate, and mutually agree, as follows:
1.Resignation from Offices and Directorships. Effective as of April 19, 2018
(the “Termination Date”), Executive resigns from his position as Executive Vice
President and Chief Information Officer of the Companies, as well as from all
director, officer or other positions he holds on behalf of the Companies (which
for the avoidance of doubt, and in conformity with the definition of
“Companies,” shall include Holdings, The Hertz Corporation and all of their
subsidiaries and divisions). Executive agrees to sign all appropriate
documentation, if any, prepared by the Companies to facilitate these
resignations; provided that Executive understands that such resignations are
self-effectuating and are effective on the Termination Date.
2.Employment Status/Separation. Executive and the Companies mutually agree that
Executive’s employment with the Companies shall cease effective as of the
Termination Date, and that the cessation of Executive’s employment shall be
treated as a “Qualifying Termination” for purposes of the Severance Plan. The
parties further agree that, except as otherwise provided in this Agreement,
neither Executive nor the Companies shall have any further rights, obligations
or duties under any other agreement or arrangement, relating to severance
payments and benefits due to Executive, as of (or after) the date of this
Agreement.
3.Accrued Obligations and Vested Benefits. Executive is entitled to receive the
following accrued obligations: (a) in satisfaction of the provisions of Section
4.01 of the Severance Plan, all Base Salary earned or accrued but not yet paid
through the Termination Date, and payment for any earned but unused vacation
days accrued through the Termination Date, which payments shall be made to
Executive no later than the next regularly scheduled payroll date after the
Termination Date; and (b) reimbursement for any and all business expenses
incurred prior to the Termination Date, subject to the terms of the Company’s
reimbursement policy. In addition, the Companies acknowledge and agree that,
without regard to this Agreement, Executive is vested in respect of (x) equity
awards which were granted under the Hertz Global Holdings, Inc. 2016 Omnibus
Incentive Plan as reflected in the attached Schedule A, and (y) his vested
account balance under The Hertz Corporation Income Savings Plan and The Hertz
Corporation Supplemental Income Savings Plan.
4.Severance Benefits. Provided that Executive signs and does not timely revoke
this Agreement pursuant to Section 20, and complies with the terms of this
Agreement, the Company shall provide Executive with the following severance
payments and benefits, in full satisfaction of all termination obligations the
Companies may have to Executive:





--------------------------------------------------------------------------------





(a)Severance Payment. In satisfaction of the provisions of Section 4.02(b) of
the Severance Plan, the Company shall pay Executive an amount in cash equal to
$1,290,000, to be paid to Executive in equal installments on Holdings’ regular
payroll cycles during the 18-month period commencing on the first payroll date
following the Effective Date (as defined in Section 20).
(b)2018 Prorated Bonus. In satisfaction of the provisions of Section 4.02(a) of
the Severance Plan, Executive shall be eligible for the cash performance bonus
that would have been payable to him under the Senior Executive Bonus Plan for
2018, prorated based on a fraction (i) the numerator of which is the number of
days between January 1, 2018 and the Termination Date, and (ii) the denominator
of which is 365. The actual amount of the bonus (if any) shall be determined by
the Board or the Compensation Committee of the Board, and shall be paid in 2019
at the same time as such bonuses are otherwise generally paid to the Company’s
executives.
(c)Outplacement. In satisfaction of the provisions of Section 4.02(c) of the
Severance Plan, the Company shall pay Executive an amount equal in cash to
$25,000.00 in a lump sum on the first regular payroll date following the
Effective Date.
(d)Health Plan Coverage. In satisfaction of the provisions of Section 4.02(d) of
the Severance Plan, the Company shall provide Executive and his eligible family
members with continued medical, dental and accident insurance benefits under the
applicable benefit programs of the Companies (the “health and welfare
benefits”). If Executive makes timely application for such health and welfare
benefits pursuant to Executive’s benefit continuation rights under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), the Company
shall pay the premiums for such coverage to the same extent paid by the Company
immediately prior to the Termination Date for the first 18 months following the
Termination Date, or the date on which Executive becomes eligible for comparable
health and welfare benefits through a new employer, whichever is earlier.
Executive’s right to the Company’s payment of COBRA premiums as set forth herein
is contingent on his agreement to inform the Company if he becomes eligible for
comparable health and welfare benefits through a new employer before the
expiration of 18 months following the Termination Date. If Executive becomes
eligible for such coverage and fails to timely inform the Company, the Company
will be entitled to recover from him all premiums paid on his behalf hereunder.
For the avoidance of doubt, the Company and Executive agree that the premiums
paid for the benefit of Executive by the Company hereunder shall be taxed as
imputed income to Executive.
(e)Equity-Based Awards. Executive acknowledges that all compensatory awards
denominated in common stock of Holdings held by him as of the date hereof,
excluding the options referenced in Section 3, shall be forfeited upon the
Termination Date. The options referenced in Section 3 shall remain exercisable
in accordance with their terms until the earlier of (a) the 90th day following
the Termination Date (or, if later, the expiration of any blackout period in
effect with respect to such options on such 90th day) and (b) any cancelation or
termination in connection with a change in control, or the term of the option,
each as provided in the applicable award agreement.
(f)Executive acknowledges and agrees that the consideration set forth or
referenced in Section 3 and this Section 4 constitute satisfaction and accord
for any and all compensation and benefits due and owing to him pursuant to any
plan, agreement or other arrangements relating to his employment with the
Companies and termination thereof; provided, however, for the avoidance of
doubt, Executive shall remain entitled to coverage under the Company’s health
and welfare plans in accordance with the terms thereof through the Termination
Date. Executive acknowledges and agrees that, unless he enters into this
Agreement, he would not otherwise be entitled to receive the consideration set
forth in this Section 4.
5.Waiver and Release.
(a)In exchange for receiving the compensation and benefits described in Section
4 above, Executive does for himself and his heirs, executors, administrators,
successors and assigns, hereby release, acquit, and forever discharge and hold
harmless the Companies and each of their divisions,





--------------------------------------------------------------------------------





subsidiaries and affiliated companies, and their respective successors, assigns,
officers, directors, shareholders holding more than 5% of Holdings’ outstanding
common stock as of the Termination Date (and such shareholders’ affiliates),
shareholders holding 5% or less of Holdings’ outstanding common stock as of the
Termination Date, employees, benefit and retirement plans (as well as trustees
and administrators thereof) and agents, past and present (the “Released
Parties”), of and from any and all actions, causes of action, claims, demands,
attorneys’ fees, compensation, expenses, promises, covenants, and damages of
whatever kind or nature, in law or in equity, which Executive has, had or could
have asserted, known or unknown (the “Claims”), at common law or under any
statute, rule, regulation, order or law, whether federal, state or local, or on
any grounds whatsoever, including, without limitation, any and all claims for
any additional severance pay, vacation pay, bonus or other compensation,
including, but not limited to, under the Severance Plan, the term sheet entered
into in January 2015 between Holdings and Executive (the “Offer Letter”), or any
other applicable severance plan or agreement; any and all claims of
discrimination or harassment based on race, color, national origin, ancestry,
religion, marital status, sex, sexual orientation, disability, handicap, age or
other unlawful discrimination; any and all claims arising under Title VII of the
Federal Civil Rights Act; the Federal Civil Rights Act of 1991; the Americans
with Disabilities Act; the Age Discrimination in Employment Act; the Older
Workers Benefit Protection Act; the New Jersey Law Against Discrimination; the
Florida Civil Rights Act; or under any other state, federal, local or common
law, with respect to any event, matter, claim, damage or injury arising out of
his employment relationship with the Companies and/or the separation of such
employment relationship, and/or with respect to any other claim, matter or
event, from the beginning of the world to the date of Executive’s execution of
this Agreement.
(b)Executive understands that nothing contained in this Agreement limits his
ability to communicate with, or file a complaint or charge with, the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission (“SEC”), the Department of Justice (“DOJ”) or any other federal,
state or local governmental agency or commission (collectively, “Governmental
Agencies”), or otherwise participate in any investigation or proceeding that may
be conducted by Governmental Agencies, including providing documents or other
information without notice to the Company; provided, however, that Executive may
not disclose Company information that is protected by the attorney client
privilege, except as expressly authorized by law. In the event any claim or suit
is filed on Executive’s behalf against any of the Released Parties by any person
or entity, including, but not limited to, by any Governmental Agency, Executive
waives any and all rights to recover monetary damages or injunctive relief in
his favor; provided, however, that this Agreement does not limit Executive’s
right to receive an award from the SEC or DOJ for information provided to the
SEC or DOJ.
6.Exceptions to Release. Executive does not waive or release (a) any Claims
under applicable workers’ compensation or unemployment laws; (b) any rights
which cannot be waived as a matter of law; (c) the rights to enforce the terms
of this Agreement; (d) any Claim for indemnification Executive may have under
applicable laws, under the applicable constituent documents (including bylaws
and certificates of incorporation) of any of the Companies, under any applicable
insurance policy any of the Companies may maintain, or any under any other
agreement he may have with any of the Companies, with respect to any liability,
costs or expenses Executive incurs or has incurred as a director, officer or
employee of any of the Companies; (e) any Claim Executive may have to obtain
contribution as permitted by law in the event of entry of judgment against
Executive as a result of any act or failure to act for which Executive and any
of the Companies are jointly liable; (f) any Claim to his vested account balance
under The Hertz Corporation Income Savings Plan or The Hertz Corporation
Supplemental Income Savings Plan or to coverage under the Company’s health and
welfare plans in accordance with the terms thereof through the Termination Date;
or (g) any Claim that arises after the date this Agreement is executed.





--------------------------------------------------------------------------------





7.Restrictive Covenants.
(a)Executive acknowledges and agrees that in the course of his employment with
the Companies, Executive has acquired Confidential Information and that such
information has been disclosed to Executive in confidence and for his use only
during and with respect to his employment with the Company. At no time following
the Termination Date shall Executive, without the prior written consent of the
Company, use, divulge, disclose or make accessible to any other person, firm,
partnership, corporation or other entity any Confidential Information except
when required to do so by a court of competent jurisdiction, by any
administrative body or legislative body (including a committee thereof) with
jurisdiction to order Executive to divulge, disclose or make accessible such
information.
(b)Executive acknowledges and agrees that, on and after the Termination Date,
Executive shall continue to be bound by the provisions of Article V of the
Severance Plan and restrictive covenants set forth herein and in the Offer
Letter, if any. Without limiting the generality of the foregoing, Executive
acknowledges and agrees that the term “Competitive Business” (as defined in
Section 5.02 of the Severance Plan) includes entities engaged in the
ride-sharing business, including, without limitation, Uber Technologies Inc. and
Lyft, Inc.
(c)Notwithstanding the foregoing, nothing in this this Agreement or any other
agreement between Executive and the Companies shall prevent any communications
by Executive with Governmental Agencies without notice to the Companies, any
response or disclosure by Executive compelled by legal process or required by
applicable law, or any bona fide exercise by Executive of any shareholder rights
that may not be waived under applicable law that he may otherwise have.
(d)Immunity from Liability: Executive shall not be held criminally or civilly
liable under any federal or state trade secret law for the disclosure of a trade
secret that is made in confidence to a federal, state or local government
official, either directly or indirectly, or to an attorney, and is made solely
for the purpose of reporting or investigating a suspected violation of law. The
same immunity will be provided for the disclosure of a trade secret that is made
in a complaint or other document filed in a lawsuit or other proceeding, if such
filing is made under seal. An individual who files a lawsuit for retaliation by
an employer for reporting a suspected violation of law may disclose the trade
secret to the individual’s attorney and use the trade secret information in the
court proceeding if the individual files any document containing the trade
secret under seal and does not disclose the trade secret, except pursuant to
court order.
8.Fiduciary Duties. Executive will retain his fiduciary responsibilities to the
Companies to the extent provided by law. In addition, Executive agrees to
continue to abide by applicable provisions of the principles and guidelines set
forth in the Hertz Standards of Business Conduct, the terms of which are
incorporated herein, including, but not limited to, the restrictions on insider
trading and use of Company assets and information contained therein.
9.Representations of Executive.
(a)Executive declares and represents that he has not filed or otherwise pursued
any charges, complaints, lawsuits or claims of any nature against the Companies
or any of their subsidiaries, affiliates or divisions, arising out of or
relating to events occurring prior to and through the date of this Agreement,
with any Governmental Agency or court with respect to any matter covered by this
Agreement, and Executive has no knowledge of any fact or circumstance that he
would reasonably expect to result in any such Claim against the Companies in
respect of any of the foregoing. Except as provided in Section 5(b) or 6 of this
Agreement, and subject to the provisions thereof, Executive agrees herein not to
bring suit against the Companies for events occurring prior to the date of this
Agreement and not to seek damages from the Companies by filing a claim or charge
with any Governmental Agency or court.
(b)Executive further declares and represents that through the Termination Date
he has not: (i) engaged in any conduct that constitutes willful gross neglect or
willful gross misconduct with respect to his employment duties with the
Companies which has resulted or will result in material economic harm to any of
the Companies; (ii) knowingly violated the Hertz Standards of Business Conduct





--------------------------------------------------------------------------------





or any similar policy; (iii) facilitated or engaged in, and has no knowledge of,
any financial or accounting improprieties or irregularities of any of the
Companies; or (iv) knowingly made any incorrect or false statements in any of
his certifications relating to filings of the Companies required under
applicable securities laws or management representation letters, and has no
knowledge of any incorrect or false statements in any of the Companies’ filings
required under applicable securities laws; in either of the case of clause (iii)
or (iv) of this Section 9(b), except with respect to any information that has
been provided through the Termination Date by a third-party auditor in an oral
or written report to both Executive and the Board (or any committee thereof).
Executive further acknowledges and agrees that the Companies are entering into
this Agreement in reliance on the representations contained in this Section
9(b), which representations constitute terms of this Agreement.
(c)Executive further declares and represents that the representations set forth
in the Offer Letter, if any, remain accurate and that he has complied (and, with
respect to all covenants that by their terms apply through or following his
Termination Date, will continue to comply) with all covenants set forth therein.
10.Future Employment. Executive agrees that he will not at any time in the
future seek employment with Hertz and waives any right that may accrue to him
from any application for employment that he may make notwithstanding this
provision.
11.Non-Compete. Executive expressly agrees that for eighteen (18) months
following his execution of this Agreement (the “Restriction Period”), he shall
not directly or indirectly become associated, as an owner, partner, shareholder
(other than as a holder of not in excess of five percent (5%) of the outstanding
voting shares of any publicly traded company), director, officer, manager,
employee, agent, consultant, or otherwise, with any car rental or comparable
company that competes with the business, or for the customer base, of Hertz.
This paragraph of this Agreement shall not be deemed to restrict association
with any enterprise that conducts unrelated business or that has material
operations outside of the geographic area that encompasses Hertz’s customer base
(or where Hertz had plans at the date of this Agreement) for so long as
Executive’s role, whether direct or indirect (e.g., supervisory), is solely with
respect to such unrelated business or other geographic area (as the case may
be).
12.Non-Solicitation. Executive expressly agrees that for the Restriction Period,
he shall not directly or indirectly employ or seek to employ, or solicit or
contact or cause others to solicit or contact with a view to engage or employ,
any person who is or was a managerial level employee of any of the Companies as
of the date of this Agreement, or at any time during the twelve (12)-month
period preceding such date. This paragraph of this Agreement shall not be deemed
to be violated solely by placing an advertisement or other general solicitation
or serving as a reference.
13.Reasonableness and Modification. Executive acknowledges that the restrictions
contained in the “Non-Compete” and “Non-Solicitation” provisions of this
Agreement are reasonable and necessary to protect the legitimate interests of
the Companies, and that any violation of any such restriction will result in
irreparable injury to the applicable Companies. Executive represents and agrees
that his experience and capabilities are such that the restrictions contained in
the “Non-Compete” and “Non-Solicitation” provisions of this Agreement will not
prevent him from obtaining employment or otherwise earning a living at the same
general level of economic benefit as is currently the case.
The parties agree that if any portion of the provisions of the “Non-Compete” and
“Non-Solicitation” provisions of this Agreement is held to be unenforceable for
any reason, including but not limited to the duration of such provision, the
territory being covered thereby, or the type of conduct restricted therein, a
Court is authorized and directed to modify the duration, geographic area, and/or
other terms of such provisions to the maximum benefit of the Companies as
permitted by law, and, as so modified, said provision shall then be enforceable.
The period of time during which the provisions of the “Non-Compete” and
“Non-Solicitation” provisions of this Agreement shall apply shall be extended by
the length of time during which Executive is deemed to be in breach of any such
term.





--------------------------------------------------------------------------------





14.Nondisparagement/References. The parties agree not to make negative comments
or otherwise disparage one another, including, in the case of the Companies, the
Companies’ respective officers, directors, other employees holding the titles of
Senior Vice President who reported directly to Executive or the titles of
Executive Vice President or higher, or shareholders holding more than 5% of
Holdings’ outstanding common stock as of the Termination Date (and such
shareholders’ affiliates), in any manner reasonably likely to be harmful to them
or their business, business reputation or personal reputation. The parties shall
not assist, encourage, discuss, cooperate, incite, or otherwise confer with or
aid any others in discrediting one another, or the related persons referenced in
this Section 14 or in pursuit of a claim or other action against the other,
except as required by law. Executive shall direct any employment inquiries or
requests for references to General Counsel, The Hertz Corporation, 8501 Williams
Road, Estero, Florida 33928. Nothing contained in this Section 14 shall prevent
any party from (a) making truthful statements in any judicial, arbitration,
governmental, or other appropriate forum for adjudication of disputes between
the parties or in any response or disclosure by any party compelled by legal
process or required by applicable law or (b) exercising any legally protected
whistleblower rights (including pursuant to Rule 21F under the Securities
Exchange Act of 1934).
15.Cooperation. During the 18-month period following the Termination Date,
Executive agrees to reasonably cooperate with the Companies in the defense or
prosecution of any claims or actions now in existence or which may be brought in
the future against or on behalf of the Companies which relate to events or
occurrences that occurred while Executive was employed by the Companies and of
which Executive has relevant knowledge. Executive’s reasonable cooperation in
connection with such claims or actions shall include, but not be limited to,
being available for telephone conferences with outside counsel and/or personnel
of the Companies, being available for interviews, depositions and/or to act as a
witness on behalf of the Company, if reasonably requested, and at the Board’s
reasonable request responding to any inquiries about the particular matter.
Executive further agrees to reasonably and truthfully cooperate with the Company
in connection with any investigation or review by any federal, state or local
regulatory authority relating to events or occurrences that transpired while
Executive was employed with the Company and of which Executive has relevant
knowledge. The Companies shall promptly pay (or promptly reimburse) Executive
for any and all reasonable out-of-pocket expenses incurred by Executive in
connection with such cooperation.
16.Miscellaneous.
(a)Denial of Wrongdoing. The parties understand and agree that this Agreement
shall not be considered an admission of liability or wrongdoing by any party,
and that the parties deny any liability, and nothing in this Agreement can or
shall be used, by or against any party with respect to claims, defenses or
issues in any litigation or proceeding, except to enforce this Agreement itself.
The Companies deny committing any wrongdoing or violating any legal duty with
respect to Executive’s employment or the termination of his employment.
(b)Entire Agreement. Executive further declares and represents that no promise,
inducement, or agreement not herein expressed or referred to has been made to
him. Except as otherwise specifically provided in this Agreement, this
instrument (including the exhibits hereto) constitutes the entire agreement
between Executive and the Companies and supersedes all prior agreements and
understandings, written or oral, including, without limitation the Severance
Plan and the Offer Letter. This Agreement may not be changed unless the change
is in writing and signed by Executive and an authorized representative of each
of Holdings and The Hertz Corporation. Parol evidence will be inadmissible to
show agreement by and between the parties to any term or condition contrary to
or in addition to the terms and conditions contained in this Agreement. This
Agreement may be executed in separate counterparts, each of which is deemed to
be an original and all of which together constitute one and the same agreement,
whether delivered in person, by mail, by e-mail or by facsimile. For avoidance
of doubt, nothing in this Agreement shall limit the application of the Company’s
Compensation Recovery





--------------------------------------------------------------------------------





Policy (or any successor or replacement policy) to any compensation, payments or
benefits payable or paid to Executive pursuant to this Agreement or any other
arrangement, agreement or plan.
(c)Severability. Executive understands and agrees that should any provision of
this Agreement be declared or be determined by any court to be illegal or
invalid, the validity of the remaining parts, terms or provisions shall not be
affected thereby, and said invalid part, term or provision shall be deemed not a
part of this Agreement.
(d)Successors and Assigns. This Agreement shall be binding upon Holdings, The
Hertz Corporation and Executive and their respective heirs, personal
representatives, successors and assigns. Executive may not assign any of his
rights or obligations hereunder. Holdings and The Hertz Corporation will require
any successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to all or substantially all of the business and/or assets of the
Company to assume expressly and agree to perform all of the Company’s
obligations set forth in this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession or
assign had taken place. In the event of the death of Executive prior to the
payment of all amounts by the Company pursuant to this Agreement, the Company
shall make any remaining payments to Executive’s estate in a single lump sum
payment within 60 days following his death.
(e)Governing Law; Consent to Jurisdiction. Notwithstanding the terms of Section
10.17 of the Severance Plan, this Agreement shall be governed in all respects,
including as to validity, interpretation and effect, by the internal laws of the
State of Delaware without giving effect to the conflict of laws rules thereof to
the extent that the application of the law of another jurisdiction would be
required thereby. Each party hereby irrevocably submits to the exclusive
jurisdiction of the courts of the State of the city of the Company’s
headquarters and the Federal courts of the United States of America, in each
case located in (or located nearest to) the City of the Company’s headquarters,
solely in respect of the interpretation and enforcement of the provisions of
this Agreement and of the documents referred to in this Agreement, and in
respect of the transactions contemplated hereby and thereby. Each party hereby
waives and agrees not to assert, as a defense in any action, suit or proceeding
for the interpretation and enforcement hereof, or any such document or in
respect of any such transaction, that such action, suit or proceeding may not be
brought or is not maintainable in such courts or that the venue thereof may not
be appropriate or that this agreement or any such document may not be enforced
in or by such courts. Each party hereby consents to and grants any such court
jurisdiction over the person of such parties and over the subject matter of any
such dispute and agrees that the mailing of process or other papers in
connection with any such action or proceeding in the manner provided in Section
16(g) or in such other manner as may be permitted by law, shall be valid and
sufficient service thereof. Notwithstanding the foregoing, in the event of a
breach or threatened breach of any provision of this Agreement, including, but
not limited to, Sections 7, 8, 11, 12, 13, 14 and 15 of this Agreement,
Executive agrees that the Company shall be entitled to seek injunctive or other
equitable relief in a court of appropriate jurisdiction to remedy any such
breach or threatened breach, and damages would be inadequate and insufficient.
The existence of this right to injunctive and other equitable relief shall not
limit any other rights or remedies that the Company may have at law or in equity
including, without limitation, the right to monetary, compensatory and punitive
damages.
(f)Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY
WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND
DIFFICULT ISSUES, AND THEREFORE EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING OUT OF OR RELATING TO THIS AGREEMENT, OR THE
BREACH, TERMINATION OR VALIDITY OF THIS AGREEMENT. Each party certifies and
acknowledges that (i) no representative, agent or attorney of any other party
has represented, expressly or otherwise, that such other party would not, in the
event of litigation, seek to enforce the foregoing waiver, (ii) each such party
understands and has considered the implications of this





--------------------------------------------------------------------------------





waiver, (iii) each such party makes this waiver voluntarily, and (iv) each such
party has been induced to enter into this agreement by, among other things, the
mutual waivers and certifications in this Section 16(f).
(g)Notice. Any notice or other communication required or permitted to be
delivered under this Agreement shall be (i) in writing, (ii) delivered
personally by courier service or certified or registered mail, first-class
postage prepaid and return receipt requested, (iii) deemed to have been received
on the date of delivery or on the third business day after the mailing thereof,
and (iv) addressed as follows (or to such other address as the party entitled to
notice shall hereafter designate in accordance with the terms hereof):
(A)if to either of the Companies, to them at:
The Hertz Corporation
8501 Williams Road
Estero, Florida 33928
Attention: General Counsel
Facsimile: 866-999-3798
(B)if to Executive, to him at his last known home address as shown on the
records of the Company.
(h)Counterparts. This Agreement may be executed by the parties hereto, each of
which shall be deemed an original and all of which together shall constitute one
and the same instrument.
17.Tax Matters.
(a)Withholding. All payments and benefits provided hereunder shall be subject to
tax withholdings required by applicable law and other standard payroll
deductions.
(b)Code Section 409A.
(i)Compliance. The intent of the parties is that payments and benefits under
this Agreement be exempt from, or comply with, Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations issued thereunder, and all
notices, rulings and other guidance issued by the Internal Revenue Service
interpreting the same (collectively, “Section 409A”) so as to avoid the
additional tax and penalty interest provisions contained therein and,
accordingly, to the maximum extent permitted under Section 409A, this Agreement
shall be interpreted to maintain exemption from or compliance with its
requirements. In no event whatsoever shall the Company be liable for any tax,
interest or penalties that may be imposed on Executive by Section 409A or any
damages for failing to comply with Section 409A, except for any such additional
taxes and interest or damages that result from the Company’s failure to comply
with the terms of this Agreement or those of any plan or award agreement
referred to herein.
(ii)Termination as Separation from Service. The termination of Executive’s
employment on the Termination Date constitutes a “separation from service”
within the meaning of Section 409A for purposes of any provision of this
Agreement or other arrangement providing for the payment of any amounts or
benefits subject to Section 409A upon or following a “separation from service”
within the meaning of Section 409A, and for purposes of any such provision of
this Agreement, references to a “resignation from employment,” “termination,”
“terminate,” “termination of employment” or like terms shall also refer to
Executive’s “separation from service” on the Termination Date.
(iii)Payments for Reimbursements, In-Kind Benefits. All reimbursements for costs
and expenses under this Agreement shall be paid in no event later than the end
of the calendar year following the calendar year in which Executive incurs such
expense. With regard to any provision herein that provides for reimbursement of
costs and expenses or in-kind benefits, except as permitted by Section 409A, (A)
the right to reimbursement or in-kind benefits shall not be subject to
liquidation or exchange for another benefit, and (B) the amount of expenses
eligible for reimbursements or in-kind benefits provided during any taxable year
shall not affect the expenses eligible for reimbursement or in-kind benefits to
be provided in any other taxable year; provided, however, that the foregoing
clause (B) shall not be violated with regard to expenses reimbursed under any
arrangement covered by Section 105(b) of





--------------------------------------------------------------------------------





the Internal Revenue Code solely because such expenses are subject to a limit
related to the period the arrangement is in effect.
(iv)Installments as Separate Payments. If, under this Agreement, an amount is
paid in two or more installments, for purposes of Section 409A, each installment
shall be treated as a separate payment.
(c)Code Section 162(q). With respect to Section 162(q) of the Internal Revenue
Code of 1986, as amended, nothing in this Agreement shall be interpreted or
construed as requiring nondisclosure with respect to any sexual harassment or
sexual abuse that may be a subject of the release contained herein.
18.Information Provided Per the Age Discrimination in Employment Act. The
following information is provided to employees whose employment by Hertz is
being terminated pursuant to the Group Termination Program described below in
accordance with Section 7(f)(1)(H) of the Age Discrimination in Employment Act
(“ADEA”) [29 U.S.C. § 626(f)(1)].
(a)The decisional unit evaluated for the purpose of this program includes all
employee positions within the Information Technology department as identified in
the attached Schedule B.
(b)Employees were selected for termination based on job functionality,
organizational design and productivity, and the need to better realize overall
efficiency, productivity, growth and revenue of the business operations.
(c)Attached as the “Schedule B” is a listing of all ages and job titles of
persons in the decisional unit as of April 19, 2018 who were and were not
selected for separation no later than April 19, 2018.
19.Acceptance; Consideration of Agreement. Executive further acknowledges that
he has been provided forty-five (45) days to consider and accept this Agreement
from the date it was first given to him, although he may accept it at any time
within those forty-five (45) days.
20.Revocation. Executive further acknowledges that he understands that he has
seven (7) days after signing this Agreement to revoke it by delivering to
Richard Frecker, General Counsel, The Hertz Corporation, 8501 Williams Road,
Estero, Florida 33928, written notification of such revocation within the seven
(7)-day period. If Executive does not revoke this Agreement, this Agreement will
become effective and irrevocable by him on the eighth day after he signs it (the
“Effective Date”). If Executive revokes this Agreement, Executive hereby
acknowledges and agrees that this Agreement shall be null and void and of no
further force and effect, and his termination of employment shall be treated as
a resignation by him without good reason for all purposes.
21.Legal Counsel. Executive acknowledges that he understands that he has the
right to consult with an attorney of his choice at his expense to review this
Agreement and has been encouraged by the Companies to do so.
IN WITNESS HEREOF, and intending to be legally bound, I, Tyler Best, have
hereunto set my hand.
WITH MY SIGNATURE HEREUNDER, I, TYLER BEST, ACKNOWLEDGE THAT I HAVE CAREFULLY
READ THIS AGREEMENT AND UNDERSTAND ALL OF ITS TERMS, INCLUDING THE FULL AND
FINAL RELEASE OF CLAIMS SET FORTH ABOVE.
I, TYLER BEST, FURTHER ACKNOWLEDGE THAT I HAVE VOLUNTARILY ENTERED INTO THIS
AGREEMENT; THAT I HAVE NOT RELIED UPON ANY REPRESENTATION OR STATEMENT, WRITTEN
OR ORAL, NOT SET FORTH IN THIS AGREEMENT; THAT I HAVE BEEN GIVEN THE OPPORTUNITY
TO HAVE THIS AGREEMENT REVIEWED BY MY ATTORNEY; AND THAT I HAVE BEEN ENCOURAGED
BY HERTZ TO DO SO.





--------------------------------------------------------------------------------





I, TYLER BEST, ALSO ACKNOWLEDGE THAT (1) I HAVE BEEN AFFORDED 45 DAYS TO
CONSIDER THIS AGREEMENT, (2) I HAVE 7 DAYS AFTER SIGNING THIS AGREEMENT TO
REVOKE IT BY DELIVERING TO RICHARD FRECKER, AS SET FORTH ABOVE, WRITTEN
NOTIFICATION OF MY REVOCATION, AND (3) IF I REVOKE THIS AGREEMENT (A) IT SHALL
BE NULL AND VOID AND NONE OF HERTZ OR ANY OF ITS AFFILIATES SHALL HAVE ANY
OBLIGATIONS TO ME UNDER THIS AGREEMENT, AND (B) HERTZ SHALL HAVE NO OBLIGATIONS
TO ME OTHER THAN AS IF I HAD RESIGNED VOLUNTARILY AND (TO THE EXTENT APPLICABLE)
WITHOUT GOOD REASON FOR PURPOSES OF THE SEVERANCE PLAN OR OTHERWISE.


/s/Tyler Best
 
 
Tyler Best
 
 
Date:
5/6/2018
 
 
 
 
 
 







THE HERTZ CORPORATION
 
HERTZ GLOBAL HOLDINGS, INC.
 
 
 
 
By:
/s/Richard Frecker
 
By:
/s/Richard Frecker
 
 
 
Name:
Richard Frecker
 
Name:
Richard Frecker
 
 
 
 
 
Title:
Executive Vice President, General Counsel
 
Title:
Executive Vice President, General Counsel
 
 
 
 
 
Date:
5/6/2018
 
Date:
5/6/2018










--------------------------------------------------------------------------------





Schedule A
Vested Equity as of Termination Date


Option Awards
Grant Date
Number of Securities Underlying Unexercised Vested Option Award
Option Exercise Price
1/26/2015
56,912
$86.60
3/2/2017
8,553
$22.19








